 '
Case 1:20-cv-01403-CMH-IDD Document 7 Filed 12/02/20 Page 1 of 2 PageID# 44




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

COMMONWEALTH OF VIRGINIA,                            )
                                                     )
                      Plaintiff,                     )
                                                     )
       v.                                            )       Civil No. I :20cvl403-CMH-IDD
                                                     )
ALEJANDRO AMAYA,                                     )
                                                     )
                      Defendant.                     )


                                     ORDER

       This matter comes before the Court for on the United States' Motion for Admission Pro

Hae Vice and Exemption from Local Counsel Requirement of Local Criminal Rules

57.4(D)(l)(b) and 57.4(0)(3). Because the Court finds good cause, and no party objects, the

Court hereby GRANTS the Motion. It is hereby ORDERED that:

       l.     The application for admission pro hac vice of John Blair Fishwick Martin, Trial

Attorney, United States Department of Justice Civil Division, Torts Branch, Constitutional and

Specialized Torts Litigation Section is GRANTED;

       2.     During the pendency of this matter, Mr. Martin is exempted from the local

counsel requirements of Local Criminal Rules 57.4(D)(l)(b) and 57.4(0)(3); and

       3.     The Clerk of the Court, to permit Mr. Martin to file and access pleadings

electronically in this matter using the Court's CM/ECF system, shall provide Mr. Martin with an

ECF login and password for use of the Court's CM/ECF system.

       Let the Clerk file this Order electronically and notify all counsel of record accordingly.

       It is so ORDERED.
Case 1:20-cv-01403-CMH-IDD Document 7 Filed 12/02/20 Page 2 of 2 PageID# 45
